Title: To James Madison from James Simpson, 21 October 1807
From: Simpson, James
To: Madison, James



No. 132.
Sir
Tangier 21st. October 1807.

I had the honour on the 27th. last Month to announce the downfal of Hadgi Abdarhaman Hashash, to the very great satisfaction of all descriptions of people have lived under his Government.  He was sent loaded with Chains to the Camp he had but a few days before Commanded and laid on the ground in an old tattered Tent.  He remained in that state four days exposed to the view of those whom he had for years ruled with a rod of Iron.  From thence he was taken to Tetuan where he remains in confinement with Irons on both Legs, obstinately refusing to surrender or discover the Treasure he is universally believed to possess.
The crime which ultimately brought on this Man the Emperours vengeance, was disputes his partiality to the Inhabitants of a Village had fomented with those of another, which at last brought them to open hostilities, in which lives were lost.
Our new Governour Sidy Muhammed Selawy continues at Tetuan employed on Hashash’s affairs.  I have not failed to take those measures appeared most likely to secure a continuance of his Friendship, which he has renewed assurances of.
His Majesty did not come to Tangier, but he sent his Brother Mulley Moussa and his eldest daughters Husband, Mullay Ben Habib, to pass a few days with us.
Those Gentlemen and their attendants partook of what the Consuls had provided for His Majesty.
The Amberica and Suera Frigates have returned to Larach without any Prizes.  Arrach Moatty Floris Commander of the latter has been with me and delivered Certificates of good usage from the Masters of twenty one American Vessels, they have visited on their Cruize.  I have the honour to be with sentiments of high Respect Sir Your Most Obedient and Most Humble Servant

James Simpson

